DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to Applicant’s RCE filed on Feb. 16, 2021 in which claims 1, 9, 12 and 17 are amended.  Thus, 1-3, 5-10, and 12-19 are pending in the application. 

                             Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/16/2021 has been entered. 

Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The Examiner has identified independent method Claim 9 as the claim that represents the claimed invention for analysis and is similar to independent Claims 1 and 17.
Claim 9 is directed to a method which is one of the four statutory categories of invention (Step 1: YES),
The claim 9 recites a series of steps, e.g., receiving, by at least one virtual wallet platform computing device, an application programming interface (API) call from a virtual location associated with a merchant, the API call including request to enroll a consumer to a merchant account of the merchant, using a virtual wallet account associated with the consumer and a list of enrollment information specified by the merchant for enrollment, in response to the API call, authenticating, by the at least one virtual wallet platform computing device, the consumer via a login credential associated with the virtual wallet account; in response to the authentication, soliciting, by the at least one virtual wallet platform computing device, from the consumer, a selection of a payment account included in the virtual wallet account to be associated with the merchant account; receiving, by the at least one virtual wallet platform computing device, an input indicative of the virtual wallet platform computing device, identifying information of the consumer from memory associated with the at least one virtual wallet platform computing device, based on the list of enrollment information included in the API call, the identifying information including at least one of: a name of the consumer, an address for the consumer, and contact information for the consumer; providing, by the at least one virtual wallet platform computing device, the identifying information of the consumer to the merchant, at a virtual location associated with the merchant, in connection with enrollment of the consumer in the merchant account, and provisioning, by the at least one virtual wallet platform computing device, to the merchant at the virtual location associated with the merchant, a payment account credential linked to the payment account indicated by the consumer, for association with the merchant account, whereby the merchant is permitted to initiate a payment account transaction funded by the payment account, as identified in the merchant account, in response to a purchase instruction from the consumer. These limitations (with the exception of italicized portions) under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain Methods of Organizing Human Activity (Fundamental Economic Practices or Principles). (see October 2019 Update: Subject Matter Eligibility, page 5). The claim 9 is drawn to authenticating a consumer with regard to providing identifying information. Authenticating a consumer is a way of mitigating a risk and mitigating a risk has been identified under the Fundamental economic practice. In addition, the steps also describe processing a transaction which is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity.  The claim recites a virtual wallet platform computing device, an application programming interface (API) call, a virtual wallet and a virtual wallet platform which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a virtual wallet platform computing device, an application programming interface (API) call, memory, a virtual wallet and a virtual wallet platform, nothing in the claim precludes the steps from being performed as Certain Methods of Organizing Human Activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 9 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a virtual wallet platform computing device, an application programming interface (API) call, a virtual wallet and a virtual wallet platform result in no more than simply applying the abstract idea using generic computer elements. The additional elements of a virtual wallet platform computing device, an application programming interface (API) call, memory, a virtual wallet and a virtual wallet platform is recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The specification describes the additional elements of a virtual wallet platform computing device, an application programming interface (API) call, memory, a virtual wallet and a virtual wallet platform to be generic computer elements (see Fig.1, [0016], [0019], [0026], [0035-0036]). An application programming interface (API) is a generic information gateway that performs the function of allowing the services to communicate with one another. Memory is performing its’ generic function to store information. A virtual wallet and a virtual wallet platform are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a virtual wallet platform computing device, an application programming interface (API) call, memory, a virtual wallet and a virtual wallet platform are recited at a high level of generality and under the broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Thus, the claim 9 is directed to an abstract idea (Step 2A: Prong 2: NO).
The claim 9 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of a virtual wallet platform computing device, an application programming interface (API) call, memory, a virtual wallet and a virtual wallet platform are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these elements provide nothing more than to simply apply the exception in a generic computer environment. Thus, claim 9 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 1 and 17 hence the claims 1 and 17 are rejected on similar grounds as claim 9.
Dependent claims 2-8, 10-16 and 18-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claims 2, 15 and 18, the steps “wherein the at least one virtual wallet platform computing device is further configured to: solicit, from the consumer, agreement to terms and conditions, via an application programming interface (API); and receive acceptance to the terms and conditions prior to providing the identifying information for the consumer to the merchant” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 3, the steps “wherein the identifying information for the consumer includes the name of the consumer and a shipping address identified by the consumer; and wherein the at least one virtual wallet platform computing device is configured to provide the at least one consumer preference to the consumer, to be selected by the consumer in order to solicit the at least one consumer preference”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 5, the steps “wherein the payment account credential includes a payment token; and wherein the at least one virtual wallet platform computing device is further configured to generate the payment token prior to provisioning the payment token to the merchant account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 6, the steps “wherein the identifying information includes a billing address of the payment account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 7, the steps “wherein the at least one virtual wallet platform computing device is configured to receive, from the merchant, an indication of an enrolled merchant account, via an application programming interface (API), in response to providing the identifying information for the consumer to the merchant, prior to provisioning the payment account credential to the merchant account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claims 8, 16 and 19, the steps “wherein the at least one virtual wallet platform computing device is further configured to provision the payment account credential to the virtual wallet account associated with the consumer, whereby the consumer is permitted to manage the payment account credential via the virtual wallet account”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 10, the steps “soliciting, from the consumer, at least one consumer preference for the merchant account; and receiving, at the at least one virtual wallet platform computing device, the at least one consumer preference from the consumer; wherein providing the identifying information of the consumer to the merchant includes providing the identifying information of the consumer to the merchant consistent with the at least one consumer preference”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 12, the steps “receiving, at the at least one virtual wallet platform computing device, the solicited login credentials from the consumer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 13, the steps “generating, by the at least one virtual wallet platform computing device, the payment account credential and linking the payment account credential to the payment account indicated by the consumer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 14, the steps “receiving, at the at least one virtual wallet platform computing device, an enrollment indicator from the merchant, via the virtual location of the merchant, indicating that the consumer is enrolled to the merchant account; wherein generating the payment account credential and provisioning the payment account credential to the merchant includes generating the payment account credential and provisioning the payment account credential to the merchant in response to receiving the enrollment indicator”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible.
Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 6-10 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah et al., U.S. Patent Application Publication Number (2017/0200162 A1) in view of Shrivastava et al., U.S. Patent Application Publication Number (2014/0019352 A1).

Regarding Claim 1,
Pourfallah teaches a system for use in facilitating enrollment of a consumer in a merchant account of a merchant, via a virtual location associated with the merchant ([0043], [0057]), the system comprising a memory and at least one virtual wallet platform computing device ([0036-0037]) coupled to the memory, the at least one virtual wallet platform computing device configured to:
receive an application programming interface (API) call, from a virtual location associated with a merchant, the API call including a request to enroll a consumer in a merchant account of the merchant via a virtual wallet account associated with the consumer and a list of enrollment information specified by the merchant for enrollment (See at least [0036-0037], [0043], [0057], [0062-0065], [0088], “the merchant server may utilize an API call to the RUAP server to request generation of the QR code.”); 
solicit, from the consumer, via an interface presented at the virtual location, a selection of a payment account to be associated with the merchant account and at least one consumer preference relating to the identifying information of the consumer to be provided to the merchant for the merchant account (See at least [0062-0065], “the user may submit account information together with the account selection message 214 to the PoS terminal”); 
receive the selection of the payment account and the at least one consumer preference from the consumer (See at least [0063-0065]); 
provide a portion of the identifying information for the consumer to the merchant, at the virtual location, based on the at least one consumer preference and the list of enrollment information specified by the merchant (See at least [0043], [0057], [0062-0065], [0070], [0071], [0074]); 
provision a payment account credential to the merchant account at the merchant, the payment account credential linked to the payment account identified by the consumer, whereby the merchant is permitted to initiate a payment account transaction funded by the payment account in response to a purchase instruction from the consumer via the merchant account (See at least [0070], [0071], [0074], [0080]).
However, Pourfallah does not explicitly teach,
in response to the API call, authenticate the consumer, via a login credential for the virtual wallet account associated with the consumer;
in response to authentication of the consumer, retrieve identifying information of the consumer from the memory, the identifying information including at least one of: a name of the consumer, an address of the consumer, and contact information for the consumer;
Shrivastava, however, teaches,
in response to the API call, authenticate the consumer, via a login credential for the virtual wallet account associated with the consumer (See at least [0421], “the user wallet device may authenticate the user based on the user's wallet access input, and provide virtual wallet features for the user”);
in response to authentication of the consumer, retrieve identifying information of the consumer from the memory, the identifying information including at least one of: a name of the consumer, an address of the consumer, and contact information for the consumer (See at least [0180-0181], [0190], [0280], mobile number serves as the contact information); 
	Both Pourfallah and Shrivastava are in the same technical field of facilitating enrollment through network messaging. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pourfallah to incorporate the disclosure of Shrivastava.  The motivation for modifying the disclosure of Pourfallah would have been to ensure the consumer’s efficient authentication for data security.  Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2,
Pourfallah teaches,
wherein the at least one virtual wallet platform computing device is further configured to: 
solicit, from the consumer, agreement to terms and conditions, via an application programming interface (API) ([0242-0243]);
receive acceptance to the terms and conditions prior to providing the identifying information for the consumer to the merchant ([0242-0243]).

Regarding Claim 3,
Pourfallah teaches,
wherein the identifying information for the consumer includes the name of the consumer and a shipping address identified by the consumer ([0063-0065]); 
wherein the at least one virtual wallet platform computing device is configured to provide the at least one consumer preference to the consumer, to be selected by the consumer in order to solicit the at least one consumer preference ([0063-0065]).

Regarding Claim 6,
Pourfallah teaches,
wherein the identifying information includes a billing address of the payment account ([0063], [0096]).

Regarding Claim 7,
Pourfallah teaches,
wherein the at least one virtual wallet platform computing device is configured to receive, from the merchant, an indication of an enrolled merchant account, via an application programming interface (API), in response to providing the identifying information for the consumer to the merchant, prior to provisioning the payment account credential to the merchant account ([0062]). 

Regarding Claim 8,
Pourfallah teaches,
wherein the at least one virtual wallet platform computing device is further configured to provision the payment account credential to the virtual wallet account associated with the consumer, whereby the consumer is permitted to manage the payment account credential via the virtual wallet account ([0065]).

Regarding Claims 9 and 17,
Independent claims 9 and 17 are substantially similar to independent claim 1, and hence rejected on similar grounds. In addition, claim 17 also recites a non-transitory computer-readable storage medium which is inherent in the disclosure of Pourfallah.

Regarding Claim 10,
Pourfallah teaches,
soliciting, from the consumer, at least one consumer preference for the merchant account ([0063-0065]);
receiving, at the at least one virtual wallet platform computing device, the at least one consumer preference from the consumer ([0063-0065]);
wherein providing the identifying information of the consumer to the merchant includes providing the identifying information of the consumer to the merchant consistent with the at least one consumer preference ([0063-0065]).
Regarding Claim 12,
Pourfallah teaches,
receiving, at the at least one virtual wallet platform computing device, the solicited login credentials from the consumer ([0070]);
retrieving, by the at least one virtual wallet platform computing device, the identifying information of the consumer from memory associated with the at least one virtual wallet platform computing device when the received login credentials are validated ([0070]). 

Regarding Claim 13,
Pourfallah teaches,
generating, by the at least one virtual wallet platform computing device, the payment account credential and linking the payment account credential to the payment account indicated by the consumer ([0062-0065]).

Regarding Claim 14,
Pourfallah teaches,
receiving, at the at least one virtual wallet platform computing device, an enrollment indicator from the merchant, via the virtual location of the merchant, indicating that the consumer is enrolled to the merchant account ([0062-0065]); 
wherein generating the payment account credential and provisioning the payment account credential to the merchant includes generating the payment account credential and provisioning the payment account credential to the merchant in response to receiving the enrollment indicator ([0062-0065]).

Regarding Claims 15 and 18,
Claims 15 and 18 are substantially similar to claim 2, and hence rejected on similar grounds.
Regarding Claims 16 and 19,
Claims 16 and 19 are substantially similar to claim 8, and hence rejected on similar grounds.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pourfallah in view of Shrivastava and in further view of Sheets et al., U.S. Patent Application Publication Number (2014/0372308).

Regarding Claim 5,
The combination of Pourfallah and Shrivastava teaches the system of claim 1,
However, Pourfallah and Shrivastava combined do not explicitly teach,
wherein the payment account credential includes a payment token ([0052]);
wherein the at least one virtual wallet platform computing device is further configured to generate the payment token prior to provisioning the payment token to the merchant account.
Sheets, however, teaches,
wherein the payment account credential includes a payment token ([0052]);
wherein the at least one virtual wallet platform computing device is further configured to generate the payment token prior to provisioning the payment token to the merchant account ([0084], [0101]). 

	Pourfallah, Shrivastava and Sheets are in the same technical field of facilitating enrollment through network messaging. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Pourfallah and Shrivastava to incorporate the disclosure of Sheets.  The motivation for modifying the disclosure of Pourfallah and Shrivastava would have been to facilitate efficient and convenient enrollment of the consumer in the merchant account.  Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments 
7.	Applicant's arguments filed dated 02/16/2021 have been fully considered but they are not persuasive due to the following reasons: 

8.	Applicant argues that (on pages 9-11), “This subject matter is beyond the Updated Guidance's definition of fundamental economic practices, and thus is NOT directed to an abstract idea.”
	As explained the 101 analysis above, the limitations of claim 1, when considered collectively as an ordered combination, is a process that, under the broadest reasonable interpretation, covers the category of “Certain methods of organizing human activity” such as Fundamental Economic Practices or Principles or commercial interactions. The claim 1 is drawn to authenticating a consumer with regard to providing identifying information. Authenticating a consumer is a way of mitigating a risk and mitigating a risk has been identified under the Fundamental economic practice. In addition, the steps also describe processing a transaction which is fulfilling the agreement in the form of contracts and hence it is a Commercial Interaction. As per the October 2019 Update: Subject Matter Eligibility, page 5, Commercial or Legal interaction has been identified under Certain Methods of Organizing Human Activity.  The claim recites a virtual wallet platform computing device, an application programming interface (API) call, a virtual wallet and a virtual wallet platform which do not necessarily restrict the claim from reciting an abstract idea. That is, other than, a virtual wallet platform computing device, an application programming interface (API) call, memory, a virtual wallet and a virtual wallet platform, nothing in the claim precludes the steps from being performed as Certain Methods of Organizing Human Activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea.

9.	Applicant further argues that (on pages 11-13), “the pending claims integrate the idea into a practical application.”
	The Examiner respectfully disagrees. The Examiner would like to point out that according to 2019 Patent Eligibility Guidelines (2019 PEG), limitations that are indicative of integration into a practical application include:
•    Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
•    Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition - see Vanda Memo
•    Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)
•    Effecting a transformation or reduction of a particular article to a different state or thing -see MPEP 2106.05(c)
•    Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
          In the instant case, the judicial exception is not integrated into a practical application, because none of the above criteria is met. The claimed invention makes use of available resources and uses them in an efficient manner in order to provide a solution. The amendments to the claims only further define the data being used however a specific abstract idea is still an abstract idea. The advantages over conventional systems are directed towards improving the abstract idea, however they do not result in any computer functionality or technical/technology improvement. The improvements discussed in the amended claim 1 are simply directed to the abstract idea itself and do not result in any computer functionality or technical/technology improvement. All the features in the Applicant’s claims can at best be considered an improvement in abstract idea.  An improvement in abstract idea is still abstract (SAP America v. Investpic *2-3 (“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea).   The specification describes the additional elements of a virtual wallet platform computing device, an application programming interface (API) call, memory, a virtual wallet and a virtual wallet platform to be generic computer elements (see Fig.1, [0016], [0019], [0026], [0035-0036]). An application programming interface (API) is a generic information gateway that performs the function of allowing the services to communicate with one another. Memory is performing its’ generic function to store information. A virtual wallet and a virtual wallet platform are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The claims at issue do not require any nonconventional computer, network, or other components, or even a non-conventional and non-generic arrangement of known, conventional pieces but merely call for performance of the claimed functions on a set of generic computer components.  The additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claims as a whole are not integrated into a practical application.

10.	Applicant further argues that (pages 11-13) the claims are analogous to those found statutory in TecSec., Inc. v. Adobe Inc and Uniloc v. LG Electronics USA, INC.
	The Examiner does not see the parallel between the claims of the instant case and those of TecSec and Uniloc. Both TecSec and Uniloc are improvements in technology and they both provide technological solution to a technological problem.  On the other hand, as discussed above and in the rejection, the Applicant’s claims are not directed to any improvements to another technology, technical field, or improvements to the functioning of the computer itself. Looking at the limitations of Applicant’s claimed invention as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Thus, TecSec and Uniloc are not applicable. 
11.	With respect to the rejection of all claims under 35 U.S.C. 101, Step 2B, Applicant states that (page 11), “The Pending Claims Recite Something More Than Any Alleged Abstract Idea.”
	One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The amended claim 1 simply applies the abstract idea using generic computer elements as a tool (see MPEP 2106.05(f)). Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. As per the rejection above, the specification describes the additional elements of a virtual wallet platform computing device, an application programming interface (API) call, memory, a virtual wallet and a virtual wallet platform to be generic computer elements (see Fig.1, [0016], [0019], [0026], [0035-0036]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, the claims do not recite significantly more than an abstract idea.  
12. 	Applicant’s arguments that the claims are analogous to those found statutory in Bascom, (Remarks, page 12), are not found persuasive. The argument is not persuasive because the patent at issue in Bascom dealt with a problem necessarily rooted in computer technology: Providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user and structuring a filtering scheme not just to be effective, but also to make user-level customization remain administrable as users are added instead of becoming intractably complex (Bascom, page 13). From Bascom, pg. 15-17: “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. The inventive concept described and claimed in the ‘606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering feature specific to each end user. The claims do not merely recited the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components... the claims may be read to improve an existing technological process.” Therefore, a determination as to the focus of the claim(s) and whether the claim(s) are a technology-based solution that overcomes existing problems with other technical systems or an abstract-idea-based solution implemented with generic technical components in a conventional way. Looking at the limitations of Applicant’s claimed invention as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  So Bascom has no applicability. 
Thus, applicant’s arguments are not persuasive. 
13.     Applicant’s arguments regarding the 35 USC 103 rejection of record (Remarks, pages 14-21) are acknowledged, however they are not persuasive. 
 14.	 Applicant argues that, “However, Shrivastava fails to teach that any authentication occurs in response to an API call (e.g., an API call including a request to enroll a consumer in a merchant account).”
  	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For instance, API call was already taught by Pourfallah and Shrivastava teaches authenticating the consumer, via a login credential for the virtual wallet account associated with the consumer in paragraph [0421]. Hence, the combination of Pourfallah and Shrivastava teaches the limitation, “in response to the API call, authenticate the consumer, via a login credential for the virtual wallet account associated with the consumer.”
15.     Applicant further states that, “Claim 1 is patentable over Pourfallah and Shrivastava.”
          Examiner respectfully disagrees and notes that the combination of Pourfallah and Shrivastava teach all the limitations as claimed in claim 1. The cited paragraphs of Pourfallah and Shrivastava respectively in the office action teaches all the limitations of claim 1 considering the broad interpretation of the limitations. Examiner notes that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
16.	The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Hence, the combination of Pourfallah in view of Shrivastava teach the all the limitations of claim 1 as claimed.
         Thus, the applicant’s arguments are not persuasive. 

				      Prior Art made of Record
 17.	 The following prior art made of record and not relied upon is considered pertinent: 
	Purves et al., U.S. 2013/0159154 A1 discloses a system to facilitate the creation of a virtual wallet account. 

					Conclusion
18.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/B.D.S./Examiner, Art Unit 3693                                                                                                                                                         May 30, 2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
May 31, 2021